                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 2o-10226-RGS

             JOANNA M. SNYDER and JENNIFER DONAHUE

                                        v.

              CONTRACTED MEDICAL FOR THE DOC, et al.


                       MEMORANDUM AND ORDER

                                March 27, 2020

      For the reasons stated below, the court denies without prejudice

plaintiffs’ motion for immediate injunction and temporary restraining order.

The court permits the plaintiffs to proceed in forma pauperis and finds that

the complaint fails to state a claim upon which relief may be granted. If

plaintiffs wish to proceed with this action, they must file an amended

complaint that sets forth a plausible claim upon which relief may be granted.

                               INTRODUCTION

      This prisoner civil rights action was initiated on February 5, 2020, by

Joanna M. Snyder (“Snyder”) and Jennifer Donahue (“Donahue”), both

inmates in custody at MCI Framingham. See Docket No. 1. Plaintiffs’

complaint alleges that several aspects of their confinement violate their

constitutional rights and allege the denial of access to the courts, the inability
to earn good time credit, the denial of access to the grievance process and

inadequate medical care.1 Id.

      Since the filing of this action, plaintiffs’ motion for counsel was denied

without prejudice and plaintiffs were granted additional time to file

applications to proceed in forma pauperis accompanied by certified copies

of their prison account statements. See Docket Nos. 4, 5, 11.

      In response, plaintiffs filed applications to proceed in forma pauperis

with copies of their prison account statements. See Docket No. 13, 17.

Joanna Snyder filed a notice indicating that the prison declined her request

to transfer funds to the court for payment of the filing fee. See Docket No.

15.

      On March 23, 2020, plaintiffs filed a “motion for immediate injunction

and TRO.” See Docket No. 16. Jennifer Donahue signed the motion and

seeks to proceed on behalf of present and future inmates similarly situated




      1The statement of claim states:
           Taylor, the newly hired D.O.T. came to the new line unit and
           stated to the inmates who reside there that they will not be put
           in a Pathway which is D.O.C. treatment program to earn good
           time under MGL 127 § 129D which is a violation of the United
           States Constitution Amendment IVX, and Massachusetts Civil
           Rights. Medical will not even ask for medications that we came
           in on. Access to the courts is regularly denied, LexisNexis is
           down in units & actual library hours are minimal.
      See Complaint, ¶ III (statement of claim).
                                       2
at MCI-Framingham.2 Id. The five-page motion, which is accompanied by

over 100 pages of exhibits, “outlines a few instances where the Department

has and continues to abuse the inmates housed at MCI-Framingham.” Id.

at p. 2. Among other things, Donahue contends that upon Snyder’s arrival

at MCI Framingham, her anti-seizure medication was discontinued without

sufficient monitoring. Id. at p. 3. Also, despite advising the facility of an

allergy, Snyder or Donahue was prescribed a medication to which she was

allergic. Id.

      Donahue asks the court to enjoin the correctional officials at MCI

Framingham “from the practices that are depriving the inmates of their

constitutional protected rights to access the law library, get competant (sic)

medical care, to stop the sexual abuse violating the laws of the

Commonwealth, and the protections guaranteed under the United States

Constitution.” Id. at p. 2. Donahue seeks a temporary restraining order “for

the institution’s medical staff not to violate ‘hippa’ laws, to not have medical

personell (sic) speak with security staff as to inmates medical status, and to

order the Department of Correction who is a defendant in this case to allow




      2 Donahue only has standing to bring claims resulting from her own
injuries. See Bingham v. Massachusetts, 616 F.3d 1, 5 (1st Cir. 2010).
                                       3
the First Amendment rights as guaranteed by the United States

Constitution.” Id. at p. 5.

                                FILING FEE

      Now before the court are plaintiffs’ applications to proceed in district

court without prepaying fees or costs. See Docket Nos. 13, 17. Each plaintiff

filed a copy of her prison account statement. See Docket No. 17-1.

      Because plaintiffs are prisoner-plaintiffs, each application must be

accompanied by “a certified copy of the trust fund account statement . . . for

the 6-month period immediately preceding the filing of the complaint . . .

obtained from the appropriate official of each prison at which the prisoner is

or was confined” so that the court may determine the initial partial filing fee

and subsequent monthly payments required for the filing fee as required

under the Prison Litigation Reform Act. 28 U.S.C. § 1915(a)(2), (b).

      For plaintiffs, the relevant 6-month period is August 2019 to January

2020. Jennifer Donahue’s prison account statement covers this period. See

Docket No. 17-1. However, Joanna Snyder’s application covers January 8,

2020 to March 13, 2020, thus including complete information for only one

of the months (January 2020) in the six months preceding the filing of the

action. Five months of pre-filing data is missing for the period of August

2019 through December 2019. Accordingly, the court calculates Snyder’s


                                      4
filing fee obligation based upon the information provided for the first month

prior to the filing of this action (January 8, 2020 through February 5, 2020)

and the six-week period following the filing of the complaint (February 6,

2020 through March 13, 2020). See Docket No. 17-1, p. 1-2. Snyder is

assessed an initial, partial filing fee of $11.06, pursuant to 28 U.S.C. §

1915(b)(1)(B). The remainder of the fee, $163.94, is to be assessed and

collected in accordance with 28 U.S.C. § 1915(b)(2).

      Upon review of Donahue’s prison account statement, and based upon

the average monthly deposits for the six month period beginning August 1,

2019 and continuing through January 31, 2020, Donahue is assessed an

initial, partial filing fee of $37.63, pursuant to 28 U.S.C. § 1915(b)(1)(B). The

remainder of the fee, $137.37, is to be assessed and collected in accordance

with 28 U.S.C. § 1915(b)(2).

      The Clerk shall send a copy of this Order to the Treasurer’s Office at

MCI Framingham, along with the standard Notice to Prison form. If either

plaintiff seeks modification of the assessment of the filing fee, she may file a

motion demonstrating good cause for any requested modification.

            PRELIMINARY SCREENING OF THE COMPLAINT

      When plaintiffs are permitted to proceed without prepayment of the

filing fee, summonses do not issue until the court reviews the complaint and


                                       5
determines that it satisfies the substantive requirements of 28 U.S.C. § 1915.

Similarly, under 28 U.S.C. § 1915A, prisoner complaints in civil actions that

seek redress from a governmental entity or officers or employees of a

governmental entity are subject to screening. Both § 1915 and § 1915A

authorize federal courts to dismiss complaints sua sponte if the claims

therein lack an arguable basis in law or in fact, fail to state a claim on which

relief may be granted, or seek monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2); Neitzke v. Williams,

490 U.S. 319, 325 (1989) Denton v. Hernandez, 504 U.S. 25, 32-33 (1992);

Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001). In

conducting this review, the court liberally construes the complaint because

the plaintiffs are proceeding pro se. Haines v. Kerner, 404 U.S. 519, 520-21

(1972).

      The complaint is subject to dismissal because it does not comport

substantially with the pleading requirements of Rules 8 of the Federal Rules

of Civil Procedure. The complaint fails to set forth plaintiffs’ claims in a clear

fashion in accordance with the pleading requirements of Rule 8(a), which

states that a complaint must include ‘a short and plain statement of the claim

showing that the pleader is entitled to relief.’ Fed. R. Civ. P. 8(a). This

statement must “give the defendant fair notice of what the [plaintiffs'] claim


                                        6
is and the grounds upon which it rests," Bell Atlantic Corp. v. Twombly, 127

S.Ct. 1955, 1959 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

The statement must afford the defendant a "meaningful opportunity to

mount a defense." Díaz-Rivera v. Rivera-Rodríguez, 377 F.3d 119, 123 (1st

Cir. 2004) (quoting Rodríguez v. Doral Mortgage Corp., 57 F.3d 1168, 1172

(1st Cir. 1995)). See also Redondo-Borges v. U.S. Dept. of Hous. and Urban

Dev., 421 F.3d 1, 5 (1st Cir. 2005). "[I]n a civil rights action ..., the complaint

should at least set forth minimal facts as to who did what to whom, when,

where, and why." Educadores Puertorriqueños en Acción v. Hernandez, 367

F.3d 61, 68 (1st Cir. 2004). Although "the requirements of Rule 8(a)(2) are

minimal ... minimal requirements are not tantamount to nonexistent

requirements." Id. (quoting Gooley v. Mobil Oil Corp., 851 F.2d 513, 514 (1st

Cir. 1988)).

      Under Rule 8, a plaintiff must plead more than a mere allegation that

the defendants have harmed her. Ashcroft v. Iqbal, 556 U.S. 662, 677

(2009)(detailed factual allegations are not required under Rule 8, but a

complaint “demands more than an unadorned, the defendant-unlawfully-

harmed-me accusation” (quoting Twombly, 550 U.S. at 555). See Chiang v.

Skeirik, 582 F.3d 238, 244 (1st Cir. 2009) (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do


                                        7
not suffice.”) (internal citation and quotation marks omitted). Mere legal

conclusions or naked assertions are insufficient to state a claim, and need

not be credited by the Court. See Iqbal, 556 U.S. at 677; see also Twombly,

550 U.S. 544, 557 (2007)); Maldonado v. Fontanes, 568 F.3d 263, 266 (1st

Cir. 2009).    The complaint must include “enough detail to provide a

defendant with ‘fair notice of what the ... claim is and the grounds upon

which it rests.’” Ocasio–Hernández v. Fortuño–Burset, 640 F.3d 1, 12 (1st

Cir. 2011) (quoting Twombly, 550 U.S. at 555).

      While the court must construe a pro se litigant’s pleading liberally,

“pro se plaintiffs, like all other plaintiffs, must comply with the Federal Rules

of Civil Procedure.” Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).

A pro se litigant’s obligation to comply with the Federal Rules of Civil

Procedure includes the requirement that a complaint complies with the

“short and plain statement” requirement.” See Koplow v. Watson, 751 F.

Supp.2d 317 (D. Mass. 2010) (dismissing pro se complaint for failing to

comply with Rule 8).

      Here, the complaint contains conclusory and unrelated allegations.

Although the complaint list seven individual defendants, the statement of

claim mentions only Taylor MaClellan, the Director of Treatment. The

complaint fails to set forth a short and plain statement of single, concise and


                                       8
direct allegations against the named defendants that would permit them to

intelligently respond to the complaint.

      In light of the foregoing, this action will be dismissed in forty-two days

unless plaintiffs file an amended complaint which sets forth a plausible claim

upon which relief may be granted. Plaintiffs are informed that if they elect

to file an amended complaint, they should include in the amended complaint

any allegations from the original complaint that they wish to be part of the

operative pleading.

                 MOTION FOR IMMEDIATE INJUNCTION

      The court will not construe motion for immediate injunction and

temporary restraining order (“TRO”) as a request for a preliminary

injunction because preliminary injunctions may not be issued without notice

to the adverse party, and the complaint has not been served on the

defendants. See Fed. R. Civ. P. 65(a)(1). To the extent plaintiffs seek an ex

parte temporary restraining order, such relief may be sought pursuant to

Fed. R. Civ. P. 65(b).

      A TRO is an order issued without notice to the party to be enjoined that

may last no more than 14 days. Fed R. Civ. P. 65(b)(2). A TRO may issue

without notice only if “specific facts in an affidavit or a verified complaint

clearly show that immediate and irreparable injury, loss, or damage will


                                       9
result to the movant before the adverse party can be heard in opposition.”

Fed. R. Civ. P. 65(b)(1)(A). Even where a plaintiff makes a showing of

“immediate and irreparable” injury, the court cannot issue a TRO without

notice to the adverse parties unless the plaintiff “certifies in writing any

efforts made to give notice and the reasons why it should not be required.”

Fed. R. Civ. P. 65(b)(1)(B).

      Here, there is no certification in writing of any effort plaintiffs have

made to provide at least informal notice to the defendants and no details as

to the reasons why such notice should not be required in view of an

immediate and irreparable need for injunctive relief. See Fed. R. Civ P.

65(a)(1). In addition to notice to the adverse party, a motion for injunctive

relief must be accompanied by a memorandum in support addressing the

four requirements for injunctive relief: “(1) the movant’s likelihood of

success on the merits; (2) whether and to what extent the movant would

suffer irreparable harm if the request were rejected; (3) the balance of

hardships between the parties; and (4) any effects that the injunction or its

denial would have on the public interest.” Diaz-Carrasquillo v. Garcia-

Padilla, 750 F.3d 7, 10 (1st Cir. 2014).

      Although over 100 pages of exhibits accompany the motion, plaintiffs

have not submitted a memorandum of reasons or affidavits. See Local Rule


                                      10
7.1(b)(1). To the extent plaintiffs ask the court to grant injunctive relief

without affording defendants the opportunity to be heard, plaintiffs’ motion

fails. They have presented no evidence to establish “that immediate and

irreparable injury, loss, or damage will result to [either of them] before the

adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A).

      To the extent the motion seeks injunctive relief concerning their

medical care, plaintiffs have not shown that they are entitled to injunctive

relief at this stage of the proceedings. Whether the plaintiffs suffer from the

conditions referenced in the motion is not a matter within the common

knowledge of a layperson. “[E]xpert testimony may be necessary ‘where the

matter in issue is within the knowledge of experts only, and not with the

common knowledge of lay[persons].’” Montany v. Univ. of New England,

858 F.3d 34, 37 (1st Cir. 2017) (quoting Cyr v. Giesen, 108 A.2d 316, 318 (Me.

1954)). Without a medical opinion to establish that either plaintiff suffers

from the medical conditions alleged, plaintiffs cannot prevail on their claim

and they, therefore, have not established that they are likely to prevail on

their medical care claims. Accordingly, plaintiffs are not entitled to

injunctive relief concerning their medical care at this stage of the

proceedings. New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d

1, 9 (1st Cir. 2002) (“The sine qua non of this four-part inquiry [for injunctive


                                       11
relief] is likelihood of success on the merits: if the moving party cannot

demonstrate that he is likely to succeed in his quest, the remaining factors

become matters of idle curiosity.”)

     Based on the foregoing the motion for immediate injunction and

temporary restraining order is denied without prejudice.

                                  ORDER

     Based on the foregoing, it is hereby ORDERED

     1. Plaintiffs’ motion (Docket No. 16) for immediate injunction and

        temporary restraining order is denied without prejudice.

     2. Plaintiffs’ applications (Docket Nos. 13, 17) to proceed in district

        court without prepaying fees or costs are granted.          Snyder is

        assessed an initial, partial filing fee of $11.06 with the remainder of

        the fee, $163.94, to be assessed and collected in accordance with 28

        U.S.C. § 1915(b)(2). Donahue is assessed an initial, partial filing fee

        of $37.63 with the remainder of the fee, $137.37, to be assessed and

        collected in accordance with 28 U.S.C. § 1915(b)(2).

     3. The complaint is subject to dismissal pursuant to 28 U.S.C. §§

        1915(e)(2), 1915A. If plaintiffs wish to proceed in this matter, they

        must file an amended complaint that sets forth a plausible claim

        upon which relief may be granted. Failure to comply with this


                                      12
directive within forty-two (42) days of this Memorandum and Order

likely will result in dismissal of this action.

                             SO ORDERED.

                             /s/ Richard G. Stearns
                             UNITED STATES DISTRICT JUDGE




                               13
